OFFICE OF THE ATTORNEY            GENERAL     OF TEXAS
                                            AUSTIN


-I&   0. MANN
 -     .**-




           Mr. F. X. Rightor, Seoretary
           Texas State Board of Reglstratdonfor                   /“”
           PmqfesslonalEnglneors
           h.mtin, Texas                                          \\
            Dear Sir:




                     k’sare in reo                              tar of Sun0 1 in
           wh:oh you ask our opini                              atire we&ht to be
            gltsn    erfdenoa   of lloema                        engineer8 and li-
            earme& land survs
                                                          tea r4lating to pro-
                                                           ernon*a Annotated
                                                           I)Iimieles 8808.to
                                                            where aith4rpro-
                                                       ng in our OOurt8.



                                              did    not err Zn




                                t it was entit.leUto a0 smm
                         weight than the testlmcmy of a wltnW8
                         who knau the same faota.w
                         See also the ease of Ksrllok 1. Hey@, 19 8. W.
Mr. F. E. Rightor, Page g



          Ii either a lloensed profseslonalengineer or ll-
oensed land surveyor should be oalled as a witnesa~to quall-
ry as an expert, it would not be Eiufrlolantto prove'On4
that hs belongs to the proSeeaIonor oalllng to whloh the
nubfoot matter or the Inquiry relates; he murt further
ahow possesalon of speoial knOwledge as to the very quea-
tion on which he proposes to express an opinion. Soo 19
Tex. hr. 72, Par. 47.
          The general rules of evidenoe would oontrol the.
testImOny oreeither wltneas and the oourt or fury is given
the prorlnoe 0r passing upon the oredibiLityor weight to
be given suoh eridenoe.

                                     yours very truly




BWtFL



APpRoVE&Wl?   21, 1939